      Case 7:19-cv-08403-VB Document 13 Filed 10/15/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK
                            WHITE PLAINS DIVISION


JONATHAN KUHL,

              Plaintiff,
                                                  CASE NO. 7:19-cv-08403-VB
vs.

U.S. BANK TRUST NATIONAL
ASSOCIATION, etc., et al.,

              Defendants.
                                           /

                   NOTICE OF APPEARANCE OF CO-COUNSEL

       Notice is hereby given that Lisa A. Herbert, Esq. of Nelson Mullins Riley &

Scarborough LLP enters her appearance as counsel for Defendant MTGLQ Investors, LP,

along with Frank Morreale, Esq., in the instant case.        All pleadings, papers, and

correspondence in this matter should be served upon the undersigned counsel.

                                           NELSON MULLINS RILEY &
                                           SCARBOROUGH, LLP


                                           By: /s/ Lisa A. Herbert
                                                 Lisa A. Herbert
                                                 280 Park Avenue, 15th Floor West
                                                 New York, New York 10017
                                                 (646) 428-2642
                                                 lisa.herbert@nelsonmullins.com
        Case 7:19-cv-08403-VB Document 13 Filed 10/15/19 Page 2 of 2




                                                  Frank Morreale
                                                  50 N. Laura Street, 41st Floor
                                                  Jacksonville, Florida 32202

                                                  280 Park Avenue, 15th Floor West
                                                  New York, New York 10017
                                                  (904) 665-3651
                                                  frank.morreale@nelsonmullins.com

                                           Attorneys for Defendant MTGLQ Investors, LP




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed with the Clerk of the Court using CM/ECF on October 15, 2019. I also certify that the
foregoing document is being served this day by U.S. Mail on Pro Se Plaintiff Jonathan Kuhl:

By U.S. Mail

Jonathan Kuhl
115 South Quaker Lane
Hyde Park, NY 12538

                                                          /s/ Lisa A. Herbert
                                                                  Attorney




~#4837-8654-8905~




                                            2
